        Case 2:19-cv-01006-APG-GWF Document 6 Filed 06/20/19 Page 1 of 2



     Jennifer Braster
 1   Nevada Bar No. 9982
 2   NAYLOR & BRASTER
     1050 Indigo Drive, Suite 200
 3   Las Vegas, NV 89145
     Telephone: (702) 420-7000
 4   Facsimile: (702) 420-7001
     jbraster@nblawnv.com
 5
 6   FISHER ZUCKER LLC
     Jeffrey Zucker (pro hac vice application forthcoming)
 7   jzucker@fisherzucker.com
     Frank A. Reino (pro hac vice application forthcoming)
 8   freino@fisherzucker.com
     21 S. 21st Street
 9   Philadelphia, PA 19103
10   Telephone: (215) 825-3100

11   Attorneys for Defendant It’s Just Lunch International, LLC

12                          UNITED STATES DISTRICT COURT
13
                                      DISTRICT OF NEVADA
14
     IJL MIDWEST MILWAUKEE, LLC and                Case No. 2:19-CV-01006-APG-GWF
15   SARA DARLING
16                            Plaintiffs,
17
                                 v.
18
     IT’S JUST LUNCH INTERNATIONAL,
19   LLC
20                           Defendant.
21
22                         STIPULATION AND ORDER
                  EXTENDING TIME TO FILE RESPONSIVE PLEADING
23                               (First Request)
24          IJL Midwest Milwaukee, LLC and Sara Darling (“Plaintiffs”) and It’s Just Lunch
25
     International, LLC (“Defendant”), by and through their counsel of record, hereby submit
26
     this stipulation to extend the time for Defendant to respond to the Complaint pursuant to
        Case 2:19-cv-01006-APG-GWF Document 6 Filed 06/20/19 Page 2 of 2



     LR IA 6-1. This is the first request for an extension to respond to the Complaint and is
 1
 2   not intended to cause any delay or prejudice any party, but rather to allow the parties to

 3   explore resolution of this action. Further, this request is not being made after expiration

 4   of the time period to respond to the Complaint.
 5          In view of the forgoing, and in the interest of judicial economy, the undersigned
 6
     counsel, with the authority of their respective clients, stipulate and agree that the
 7
     Defendant shall have until August 19, 2019, in order to Answer or otherwise respond to
 8
     the Complaint in this action.
 9
10          IT IS SO ORDERED.

11
     Dated: June 21, 2019                               ______________________________
12                                                      Honorable Andrew Patrick Gordon
                                                        United States
                                                       UNITED  STATES District Judge
                                                                          MAGISTRATE   JUDGE
13
14
15   HOWARD & HOWARD ATTORNEYS PLLC                       NAYLOR & BRASTER
16
     By: /s/ Robert Hernquist                          By: /s/ Jennifer L. Braster
17   Mathew Kreutzer, Nevada Bar No. 8834                 Jennifer Braster
     Robert Hernquist, Nevada Bar No. 10616               Nevada Bar No. 9982
18
     Wells Fargo Tower, Suite 1000                        1050 Indigo Drive, Suite 200
19   3800 Howard Hughes Parkway                           Las Vegas, Nevada 89145
     Las Vegas, Nevada 89169-5980                         Telephone: (702) 420-7000
20   Telephone (702) 257-1483                             Attorneys for Defendant,
     Attorneys for Plaintiffs,                            It’s Just Lunch International, LLC
21   IJL Midwest Milwaukee, LLC                           Dated June 17, 2019
22   and Sara Darling
     Dated: June 17, 2019
23
24
25
26
